DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 23 December 2019 and 23 April 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2018/0025200) in view of Kim et al. (“Organic light emitting board for dynamic interactive display”, nature communications.).

Regarding claim 1, Frye et al. disclose a system to generate relief print data, comprising:
a light emitting layer (Figure 1, 102 and Figure 2B) to generate photons indicative of a biometric relief print (Figure 2B and paragraph [0032] explains photons are generated indicative of a biometric relief print.), comprising:
an electro-luminescent layer (Figure 2B, 214) configured to emit the photons in response to a biometric object contacting a biometric scanning surface disposed above light emitting layer (Figure 2B and paragraphs [0034] and [0039] explain that layer 214 emits photons in response to a fingerprint 
an electrode layer (Figure 2B, 216) disposed beneath the electro-luminescent layer (Figure 2B, 216 is beneath 214, and paragraph [0035]); and
an image sensor (Figure 1, 104 and Figure 3A) disposed beneath the light emitting layer in a path of the emitted photons (Figure 1, 104 is beneath 102 [thus in a path of the emitted photons].) to convert the photons to an electrical signal indicative of at least a portion of the biometric relief print (Paragraphs [0027] and [0029] explain the photons are converted to an electrical signals indicative of at least a portion of the biometric relief print.).
Frye et al. fail to teach the electrode layer comprising more than one electrode.
Kim et al. disclose wherein an electrode layer comprises more than one electrode (See, for example, Figure 2a and page 3, 2nd column under the heading “Visualization of writable and patternable conductance”, which explains there are 4 different metal electrodes on top and two parallel ITO bottom electrodes.  See also Figure 3h which shows parallel ITO electrodes.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Frye et al. performs the same function as it does separately of generating relief print data using a light emitting layer, and Kim et al. performs the same function as it does separately of providing more than one electrode.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, Frye et al. and Kim et al. disclose the system of claim 1, wherein the electrode layer further comprises one or more of:
a transparent electrode layer with scribed lines;
a dielectric bridge layer;
a conductive crossover layer; and
an electrode layer substrate (Frye et al.: Figure 4, 410).

Regarding claim 5, Frye et al. and Kim et al. disclose the system of claim 1, wherein the electro-luminescent layer is configured to emit photons in response to an electrical charge received from the biometric object upon contacting the biometric scanning surface (Frye et al.: Paragraph [0024]).

Regarding claim 6, Frye et al. and Kim et al. disclose the system of claim 1, wherein the image sensor is communicatively coupled with one or more of:

a data processor configured to use the image data to initiate a function. 

Regarding claim 7, Frye et al. and Kim et al. disclose the system of claim 1, wherein the light emitting layer further comprises a shielding layer (Frye et al.: Figure 6, 606), disposed over the electro-luminescent layer and configured to mitigate emissions of photons from a top surface of the electro-luminescent layer (Frye et al.: Paragraph [0045]).

Regarding claim 8, Frye et al. and Kim et al. disclose the system of claim 1, wherein the light emitting layer further comprises a dielectric layer disposed above the electro-luminescent layer (Frye et al.: Figure 2B, 212 is a dielectric layer, see paragraph [0034].).

Regarding claim 9, Frye et al. and Kim et al. disclose the system of claim 1, wherein a shielding layer (Frye et al.: Figure 6, 606), a dielectric layer (Frye et al.: Figure 6, 604) and a protective layer (Frye et al.: Figure 6, 602) are integrally formed as a top layer, the top layer disposed over the electro-luminescent layer (Frye et al.: Figure 6).

Regarding claim 10, Frye et al. and Kim et al. disclose the system of claim 1, wherein the light emitting layer further comprise one or more of:
one or more polarizing layers disposed between the electro-luminescent layer and the sensor component (Frye et al.: Claim 7);
one or more light shielding pattern layers configured to direct emitting photons in a desired pattern toward the sensor component (Frye et al.: Claim 7); and
one or more adherence layers disposed between one or more layers (Frye et al.: Claim 7).

Regarding claim 11, Frye et al. and Kim et al. disclose the system of claim 1, further comprising a protective layer disposed over the light emitting layer utilized as the biometric scanning surface, the protective layer comprising one or more of:
an abrasion resistive layer (Frye et al.: Paragraph [0045]);
a liquid resistive layer; and
a shock resistive layer.

Regarding claim 12, Frye et al. and Kim et al. disclose the system of claim 1, wherein the sensor component further comprises one or more of:
a photo-sensitive thin film transistor (TFT) (Frye et al.: Paragraph [0028]);
a thin film photo-diode:
a complementary metal-oxide semiconductor (CMOS) image sensor; and
a charge-couple devise (CCD) image sensor.

Regarding claim 13, Frye et al. and Kim et al. disclose the system of claim 1, wherein the electro- luminescent layer operates in a voltage range of sixty to six-hundred volts (Frye et al.: Paragraph [0023]).

Regarding claim 14, this claim is rejected under the same rationale as claims 1 and 6.

Regarding claim 15, this claim is rejected under the same rationale as claim 8.

Regarding claim 17, this claim is rejected under the same rationale as claim 4.

Regarding claim 18, this claim is rejected under the same rationale as claims 7 and 11.

Regarding claim 19, this claim is rejected under the same rationale as claim 10.

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2018/0025200) in view of Kim et al. (“Organic light emitting board for dynamic interactive display”, nature communications.) and further in view of Miyazaki et al. (KR 10-2015-0119853 A).

Regarding claim 2, Frye et al. and Kim et al. disclose the system of claim 1, wherein the respective electrodes of the electrode layer are coupled with a power source (Frye et al.: Figure 2B, 218 [in combination].).
Frye et al. and Kim et al. fail to teach wherein the respective electrodes of the electrode layer are coupled with a power source having a different voltage phase.
Miyazaki et al. disclose wherein respective electrodes are coupled to a power source having a different voltage phase (Figure 4 and page 3, 4th paragraph of the translation document, “transfer electrodes to which two different phase transfer voltages V1 and V2 are applied and paired…”).
Thus Frye et al. and Kim et al. contained a device which differed from the claimed device by the substitution of the power source.
Miyazaki et al. teaches the substituted power source having a different voltage phase, and the function was known in the art to applied voltages with different voltage phases to different electrodes.
Frye et al. and Kim et al.’s voltage source could have been substituted with the voltage source having a different voltage phase of Miyazaki et al., and the results would have been predictable and resulted in the respective electrodes of the electrode layer being coupled with a power source having a different voltage phase.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, please refer to the rejection of claim 2, and furthermore Miyazaki et al. disclose “the number of phases of the transmission voltage is two for th paragraph of the translation document).
Frye et al., Kim et al. and Miyazaki et al. fail to explicitly teach wherein the electrode layer comprises four electrodes, the respective electrodes coupled with a power source with a voltage phase 90° apart from the voltage phase of the power source coupled with an adjacent electrode, resulting in a gradient of a gap voltage at a gap of two electrodes lower than a gradient of a body voltage on the electrodes.  
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to utilize the non-limited suggestion of Miyazaki et al. to make the number of electrodes four since it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Further, when using four electrodes having different voltage phases, there were a finite number of identified and predictable potential voltage phases between 0-360.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since determining to use 90° phase differences with 4 electrodes, i.e. 360/4, required mere routine optimization.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.  Thus, if there are four electrodes with 90° phase differences, the result would have clearly been a gradient of a gap voltage at a gap of two electrodes lower than a gradient of a body voltage on the electrodes.

Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2018/0025200) in view of Kim et al. (“Organic light emitting board for dynamic interactive display”, nature communications.) and further in view of Miyazaki et al. (KR 10-2015-0119853 A) and Lepert et al. (US 6,440,814).

Regarding claim 20, please refer to the rejection of claims 1, 3-4, 6-8 and 10-12, and furthermore Frye et al. also disclose wherein the electrode layer discloses a transparent electrode layer (Figure 4, 408 and paragraph [0034]); a dielectric bridge layer (Figure 4, 406); and an electrode layer substrate (Figure 4, 410).
Frye et al., Kim et al. and Miyazaki et al. fail to teach a conductive crossover layer.
Lepert et al. disclose wherein an electrode layer comprises a conductive crossover layer (Figure 4 shows conductive layer 32 is above dielectric layer 31, where 32 is a “conductive crossover layer”) and an electrode layer with scribed lines (Figure 4 shows the electrode layer for electrodes 10 and 12 has “scribed lines” for the electrodes.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the electrode layer teachings of Lepert et al. with the system taught by the combination of Frye et al., Kim et al. and Miyazaki et al..  The motivation to combine would have been in order to protect the sensor against electrostatic discharges (Column 3, lines 18-21 of Lepert et al.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 February 2022